DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination dated November 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Claim Status
4.	Claims 1 and 16 are currently amended.
Claims 2, 3, 5, 7-10, 14, 17, 18, and 22-26 are canceled.
Claims 4, 6, 11-13, 15, 19-21, and 27-35 are as previously presented.
Therefore, claims 1, 4, 6, 11-13, 15, 16, 19-21, and 27-35 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 11, 12, 15, 16, 19-21, 27, 29, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavola (US Patent #7,690,858) in view of Means et al. (Means; US Patent #6,213,047).
As to claim 1, Chiavola teaches a deployable safety zone system (Column 1, Lines 20-25) comprising: 
a vehicle (Column 2, Lines 57-58 teach a fuel truck);
a tank of the vehicle (Column 2, Lines 59-60 teach a tanker portion of the fuel truck);
a first arm operably engaged with the tank (Column 3, Lines 8-16 teach attaching the barrier to the frame of the tanker portion; Figure 1, Items 40); wherein the first arm includes a first end and a second end defining a length therebetween (Figure 1, Item 40; Figures 3 and 4; Column 3, Lines 36-40); wherein the first arm is pivotable about a pivot axis (Figures 2, 4, and 5; Column 3, Lines 41-58); wherein at least a part of the first end of the first arm is coplanar with the pivot axis in a direction of the length of the first arm (Figures 3 and 4, Item 40); and 
a mounting bracket operably engaged with the tank (Column 3, Lines 8-16 teach an attaching bracket connected to the tanker portion of a fuel truck); wherein the mounting bracket operably engages with the first end of the first arm to provide a single point of support at the first end of the first arm (Figures 2-4 show the attaching bracket providing a single point of support at the first end of the arm);
wherein the first arm is positioned below the tank when the first arm is in the stored position (Figures 1 and 2; Column 3, Lines 8-16); and wherein the first arm and the vehicle are configured to define a safety zone relative to the tank (Column 1, Lines 20-25; Figure 1).
However, Chiavola does not explicitly teach a cantilevered first arm that is pivotable between a stored position and an operating position; wherein the cantilevered first arm is free from structural support from the single point of support to the second end of said cantilevered first arm.
In the field of vehicle safety barriers, Means teaches a cantilevered first arm (Figures 2 and 6; Column 3, Lines 3-19) that is pivotable (Column 1, Lines 51-53) between a stored position (Figure 3) and an operating position (Figure 2); wherein the cantilevered first arm is free from structural support from the single point of support to the second end of said cantilevered first arm (Figures 2 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the cantilevered structure of Means because providing an extendable and lockable barrier creates a safe working perimeter around a vehicle (Column 1, Lines 39-45) and the cantilever structure yields the predictable result of increasing the usability and reliability of creating a safety perimeter by not requiring additional pieces of equipment on the other end of the barrier such that the barrier can be extended and locked at any location of the vehicle.
As to claim 4, depending from the deployable safety zone system of claim 1, Chiavola teaches the system further comprising: 
a first end of the tank; and 
a second end of the tank; wherein the cantilevered first arm and cantilevered the second arm are disposed between the first end and the second end of the tank (Figure 1).  
As to claim 6, depending from the deployable safety zone system of claim 1, Chiavola teaches wherein the first arm and the second arm are at least one of rotatably and slidably engaged with the tank (Figure 5; Column 3, Lines 42-58 teaches a rotatable connection).  
As to claim 11, depending from the deployable safety zone system of claim 1, Chiavola does not explicitly teach the system further comprising: 
a light source provided on at least one of the cantilevered first arm and the tank; wherein the light source emits light to illuminate the safety zone.
In the field of vehicle safety barriers, Means teaches the system further comprising: 
a light source provided on at least one of the cantilevered first arm and the tank; wherein the light source emits light to illuminate the safety zone (see Abstract and Column 3, Lines 3-19 which teach lights on the barrier member to act as a visible safety warning to oncoming traffic by illuminating that side of the perimeter of the safety zone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Means because Means recognizes the lights serve as a warning (see Abstract) which yields the predictable result of increasing the reliability that the barrier provides a safe working perimeter.
As to claim 12, depending from the deployable safety zone system of claim 1, Chiavola does not explicitly teach the system further comprising: 
a reflective mechanism provided on the cantilevered first arm.
In the field of vehicle safety barriers, Means teaches the system further comprising: 
a reflective mechanism provided on the cantilevered first arm (see Abstract; Column 3, Lines 3-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the reflective mechanism of Wilson because they act as a visible safety warning to oncoming traffic (see Abstract) which yields the predictable result of increasing the reliability that the barrier provides a safe working perimeter.
As to claim 15, depending from the deployable safety zone system of claim 1, Chiavola teaches the system comprising: 
a fuel nozzle assembly (Figure 1, Items 20; Column 2, Lines 57-67); and
a second arm operably engaged with the vehicle tank above the fuel nozzle assembly (Figure 1 shows two arms 40 which are both supported by the portion of the tanker that runs above fuel nozzle assembly 20; Column 3, Lines 8-16).
As to claim 16, Chiavola teaches a method (Column 2, Lines 1-8 refer to a method) for creating a deployable safety zone (Column 1, Lines 20-25) comprising: 
operably engaging a first arm with a tank of a vehicle (Column 3, Lines 8-16 teach attaching the barrier to the frame of the fuel tanker; Figure 1, Items 40); wherein the first arm includes a first end and a second end defining a length therebetween (Figure 1, Item 40; Figures 3 and 4; Column 3, Lines 36-40); wherein the first arm is pivotable about a pivot axis (Figures 2, 4, and 5; Column 3, Lines 41-58); wherein the first arm is supported at a single point via a mounting bracket (Column 3, Lines 8-16; Figures 2-4 show the attaching bracket providing a single point of support at the first end of the arm);
storing the first arm in a stored position below the tank (Figure 2 shows an unspooled arm; Column 2, Lines 32-33; Column 3, Lines 8-16)3storingstoring; wherein when the first arm is in the stored position, at least a part of the first end of the first arm is coplanar with the pivot axis in a direction of the length of the first arm (Figures 3 and 4, Item 40); and 
moving the first arm to create a safety zone between the first arm and the vehicle (Column 1, Lines 20-25; Column 3, Lines 36-40; Figure 1).  
However, Chiavola does not explicitly teach a cantilevered first arm that is pivotable between a stored position and an operating position; wherein the cantilevered first arm is free from structural support from the single point of support to the second end of said cantilevered first arm.
In the field of vehicle safety barriers, Means teaches a cantilevered first arm (Figures 2 and 6; Column 3, Lines 3-19) that is pivotable (Column 1, Lines 51-53) between a stored position (Figure 3) and an operating position (Figure 2); wherein the cantilevered first arm is free from structural support from the single point of support to the second end of said cantilevered first arm (Figures 2 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the cantilevered structure of Means because providing an extendable and lockable barrier creates a safe working perimeter around a vehicle (Column 1, Lines 39-45) and the cantilever structure yields the predictable result of increasing the usability and reliability of creating a safety perimeter by not requiring additional pieces of equipment on the other end of the barrier such that the barrier can be extended and locked at any location of the vehicle.
As to claim 19, depending from the method for creating a deployable safety zone of claim 16, Chiavola does not explicitly teach the method further comprising: 
operably engaging a light source with at least one of the cantilevered first arm and the tank; 
emitting light from the light source; and
illuminating the safety zone with the emitted light.  
In the field of vehicle safety barriers, Means teaches the method further comprising: 
operably engaging a light source with at least one of the cantilevered first arm and the tank; 
emitting light from the light source; and
illuminating the safety zone with the emitted light (see Abstract and Column 3, Lines 3-19 which teach lights on the barrier member to act as a visible safety warning to oncoming traffic by illuminating that side of the perimeter of the safety zone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Means because because Means recognizes the lights serve as a warning (see Abstract) which yields the predictable result of increasing the reliability that the barrier provides a safe working perimeter.
As to claim 20, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
operably engaging a second arm with the tank above a fuel nozzle assembly of the vehicle (Figure 1 shows two arms 40 which are both supported by the portion of the tanker that runs above fuel nozzle assembly 20; Column 3, Lines 8-16).  
As to claim 21, depending from the method for creating a deployable safety zone of claim 16, Chiavola does not explicitly teach the method further comprising: 
reflecting light via a reflecting mechanism on the cantilevered first arm.
In the field of vehicle safety barriers, Means teaches reflecting light via a reflecting mechanism on the cantilevered first arm (see Abstract; Column 3, Lines 3-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the reflective mechanism of Wilson because they act as a visible safety warning to oncoming traffic (see Abstract) which yields the predictable result of increasing the reliability that the barrier provides a safe working perimeter.
As to claim 27, depending from the deployable safety zone system of claim 1, Chiavola teaches wherein when the cantilevered first arm is in the operating position, at least a part of the first end of the cantilevered first arm is coplanar with the pivot axis in a direction of the length of the cantilevered first arm (Figures 1 and 3).
As to claim 29, depending from the deployable safety zone system of claim 15, Chiavola does not explicitly teach the system further comprising: 
a light source operably engaged with the second arm.  
In the field of vehicle safety barriers, Means teaches a light source operably engaged with the second arm (see Abstract and Column 3, Lines 3-19 which teach lights on the barrier member to act as a visible safety warning to oncoming traffic by illuminating that side of the perimeter of the safety zone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Means because because Means recognizes the lights serve as a warning (see Abstract) which yields the predictable result of increasing the reliability that the barrier provides a safe working perimeter.
As to claim 30, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
moving the first arm from the stored position to an operating position; wherein when the first arm is in the operating position, at least a part of the first end of the first arm is coplanar with the pivot axis in a direction of the length of the first arm (Figures 1 and 3; Column 3, Lines 36-40). However, Chiavola does not explicitly teach a cantilevered first arm.
In the field of vehicle safety barriers, Means teaches a cantilevered first arm (Figures 2 and 6; Column 3, Lines 3-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the cantilevered structure of Means because providing an extendable and lockable barrier creates a safe working perimeter around a vehicle (Column 1, Lines 39-45) and the cantilever structure yields the predictable result of increasing the usability and reliability of creating a safety perimeter by not requiring additional pieces of equipment on the other end of the barrier such that the barrier can be extended and locked at any location of the vehicle.
 As to claim 35, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
positioning the first arm above all wheel assemblies of the vehicle (Figure 1; Column 3, Lines 8-16 teach attaching the barrier to the frame of the tanker portion). However, Chiavola does not explicitly teach the first arm is entirely above all of the wheel assemblies.
In the field of vehicle safety barriers, Means teaches the first arm is entirely above all of the wheel assemblies (Figures 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the location of Means because this yields the predictable result of increasing convenience and life expectancy of the vehicle system by permitting unimpeded access to the wheels for maintenance and repair purposes.

Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavola (US Patent #8,740,267) in view of Means et al. (Means; US Patent #6,213,047) as applied to claims 1 and 16 above, and further in view of Wells (US Patent #4,825,192).
As to claim 13, depending from the deployable safety zone system of claim 1, Chiavola does not explicitly teach the system further comprising: 
a flashing light mechanism provided on the cantilevered first arm. 
In the field of vehicle guards, Wells teaches a flashing light mechanism provided on the cantilevered first arm (Column 3, Lines 17-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the flashing of Wells because the flashing lights warn oncoming cars (Column 3, Lines 17-31) which yields the predictable result of increasing the reliability of the system providing a safe environment.
As to claim 33, depending from the method for creating a deployable safety zone of claim 16, Chiavola does not explicitly teach the method further comprising: 
operably engaging a flashing light mechanism with the cantilevered first arm.
In the field of vehicle guards, Wells teaches a flashing light mechanism provided on the cantilevered first arm (Column 3, Lines 17-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the flashing of Wells because the flashing lights warn oncoming cars (Column 3, Lines 17-31) which yields the predictable result of increasing the reliability of the system providing a safe environment.

Claims 28, 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chiavola (US Patent #8,740,267) in view of Means et al. (Means; US Patent #6,213,047) as applied to claims 15, 16, and 20 above, and further in view of Englander (US Patent #8,075,169).
As to claim 28, depending from the deployable safety zone system of claim 15, Chiavola does not explicitly teach the system further comprising: 
a stored position of the second arm; wherein when the second arm is in the stored position, the second arm extends over at least a portion of the fuel nozzle assembly. 
In the field of vehicle external lighting, Englander teaches a stored position of the second arm (Column 9, Lines 5-7 teach channels mounted to the bus; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the channel of Englander such that when the second arm is in the stored position, the second arm extends over at least a portion of the fuel nozzle assembly because the channel allows light strips to be easily serviced, repaired, or replaced (Column 9, Lines 5-7) for proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23).
As to claim 31, depending from the method for creating a deployable safety zone of claim 20, Chiavola does not explicitly teach the method further comprising: 
operably engaging a light source with the second arm; 
emitting light from the light source; and 
illuminating the fuel nozzle assembly with the emitted light.  
In the field of vehicle external lighting, Englander teaches operably engaging a light source with the second arm (Column 3, Lines 44-55 teach lighting strips on the side of a vehicle; Column 9, Lines 5-7 teach strips removable mounted in channels mounted to the bus; Figure 3) and emitting light from the light source (Column 3, Line 44 – Column 4, Line 9 teaches providing light). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the lighting of Englander to illuminate the fuel nozzle assembly with the emitted light because light sources provides proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23) and the LEDs of Englander reduce cost and maintenance (Column 3, Lines 44-55).
As to claim 32, depending from the method for creating a deployable safety zone of claim 20, Chiavola does not explicitly teach the method further comprising: 
5storing the second arm in a stored position such that the second arm extends over at least a portion of the fuel nozzle assembly.  
In the field of vehicle external lighting, Englander teaches storing the second arm in a stored position (Column 9, Lines 5-7 teach channels mounted to the bus; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the channel of Englander such that the second arm extends over at least a portion of the fuel nozzle assembly because the channel allows light strips to be easily serviced, repaired, or replaced (Column 9, Lines 5-7) for proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23).
As to claim 34, depending from the method for creating a deployable safety zone of claim 16, Chiavola teaches the method further comprising: 
operably engaging a second arm with the tank (Figure 1, Items 40).
Chiavola does not explicitly teach operably engaging a third arm with the tank; operably engaging a light source with the cantilevered first arm, the cantilevered second arm, and the third arm; emitting light from the light source on the cantilevered first arm, the cantilevered second arm, and the third arm; and illuminating at least a portion of a fuel nozzle assembly with the emitted light from the cantilevered first arm, the cantilevered second arm, and the third arm.
In the field of vehicle safety barriers, Means teaches operably engaging a light source with the cantilevered first arm and the cantilevered second arm; and emitting light from the light source on the cantilevered first arm and the cantilevered second arm (see Abstract and Column 3, Lines 3-19 which teach lights on the barrier member to act as a visible safety warning to oncoming traffic by illuminating that side of the perimeter of the safety zone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chiavola with the lighting of Means because because Means recognizes the lights serve as a warning (see Abstract) which yields the predictable result of increasing the reliability that the barrier provides a safe working perimeter. 
However, Chiavola does not render obvious operably engaging a third arm with the tank; operably engaging a light source with the third arm; emitting light from the light source on the third arm; and illuminating at least a portion of a fuel nozzle assembly with the emitted light from the cantilevered first arm, the cantilevered second arm, and the third arm.
In the field of vehicle external lighting, Englander teaches operably engaging a third arm with the tank (Column 9, Lines 5-7 teach channels mounted to the bus; Figure 3);
operably engaging a light source with the third arm (Column 3, Lines 44-55 teach lighting strips on the side of a vehicle; Column 9, Lines 5-7 teach strips removable mounted in channels mounted to the bus; Figure 3); and
emitting light from the third arm (Column 3, Line 44 – Column 4, Line 9 teaches providing light). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Chiavola with the lighting of Englander to illuminate at least a portion of a fuel nozzle assembly with the emitted light because light sources provides proper illumination which provides safety for those around a vehicle (Column 1, Lines 19-23) and the LEDs of Englander reduce cost and maintenance (Column 3, Lines 44-55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wicker (US Patent #4,697,541)
	Esposito et al. (US Patent #5,847,642)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688